Citation Nr: 0214250	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  94-12 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a shrapnel wound to the 
forehead, malaria, and pulmonary tuberculosis with chronic 
obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel






INTRODUCTION

The appellant had recognized guerilla service with the 
Philippine Army from March 1943 to April 1946.

This matter was last before the Board of Veterans' Appeals 
(Board) in April 1996, on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Philippines.  Upon its last review, the Board
remanded the claim to assist the appellant in obtaining 
verification of his claimed pre-guerilla service.  The record 
reflects that although the RO undertook such efforts to 
assist the appellant in verifying such service, a negative 
reply was received from the service department.  

The Board has presently reviewed the entirety of the claim, 
and finds that it is ready for appellate review.  

FINDINGS OF FACT

The appellant has no recognized service prior to March 1943. 

CONCLUSION OF LAW

Because the appellant has claimed he incurred the 
disabilities at issues prior to March 1943, that period does 
not meet threshold service eligibility requirements as a 
matter of law.  38 U.S.C.A. §§ 101(2), 5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.6, 3.7, 3.159(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that prior to his March 1943 entrance 
onto military duty with recognized guerilla forces, he served 
as a crewmember with the U.S. Army Transportation Corps as a 
Merchant Marine.  He argues that it was during this earlier 
period that he incurred the disorders at issue.  

Generally, service in various groups, if certified as active 
military service by the Secretary of Defense and if a 
discharge under honorable condition was imposed by the 
Secretary, would be considered active duty for purposes of 
all laws administered by the VA.  An award of benefits based 
on such service shall not be made effective earlier than 
November 23, 1977.  Effective January 19, 1988, service as an 
American Merchant Marine in ocean going service from December 
7, 1941, to August 15, 1945, was recognized by the VA as 
active military service certified as such under Section 401 
of Public Law 95-202.  38 C.F.R. § 3.7(x)(15) (2001). 

Having carefully considered the evidence of record, the Board 
finds that the appellant does not have verified service prior 
to the period of recognized guerilla service beginning in 
March 1943, and his claim fails as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

Various affidavits and statements from the appellant and pre-
guerilla service colleagues are to the effect that after 
December 1941, the appellant served on the vessel Legaspi at 
the time it was commandeered by U.S. forces, and continued 
such service until the ship was shelled by Japanese warships 
in March 1942.  These statements indicate that it was during 
the appellant's claimed service from December 1941 to March 
1942 that he incurred the disorders in question.  See, e.g., 
statement of appellant dated in August 1993.  In a statement 
dated in July 1948, physician C.C. Plaza reported that he had 
treated the appellant for an infected head wound and for 
malaria in April 1942.  The appellant's April 1949 pre-
separation physical examination is devoid of any mention of 
any skin wounds, pulmonary disorders or infectious diseases.

Various efforts have been undertaken to verify the 
appellant's claimed service as a member of the U.S. Army 
Transportation Corps as a Merchant Marine, including contact 
with the U.S. Coast Guard.  This agency forwarded the RO's 
inquiry to the U.S. Army Reserve Personnel Command, as the 
latter had jurisdiction over the determination relative to 
recognition of such service.  By letter dated in June 1998, 
the U.S. Army Reserve Personnel Command reported that its 
reviewing authority, the "Individual Service Review Board" 
had denied the appellant's application for recognition as 
having had ocean going service in foreign waters.  

The findings of the service department are binding upon VA.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997); 
Spencer v. West, 13 Vet. App. 376, 380 (2000); Manlincon v. 
West, 12 Vet. App. 238 (1999); Venturella v. Gober, 11 Vet. 
App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 
(1994) [all for the general proposition that service 
department findings relative to an individual's service are 
"binding on the VA for the purposes of establishing service 
in the U.S. Armed Forces"].  In this matter, there is no 
reason to question the appellant's military service records 
as to their accuracy.  Sarmiento v. Brown, 7 Vet. App. 80, 
82-83 (1994).  These records indicate that the appellant has 
no recognized service during the time he claims to have 
incurred the disabilities in question.  

The Board has carefully considered the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  The 
legislation has eliminated the well-grounded claim 
requirement, has expanded the duty of VA to notify the 
appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

It cannot be doubted that the appellant was aware of the 
specific provisions of law relating to the substantiation of 
his claim, as they were set forth in the Board's April 1996 
remand of this matter as well as the communications by the 
RO.  He is clearly aware that, absent verification of the 
claimed period of service, there is no legal basis to link 
the disabilities at issue to service.  The record reflects 
that both the RO and the appellant each sought to obtain 
verification from the service department of the appellant's 
account on numerous occasions.  The service department has 
certified that the veteran does not have a recognized period 
of service prior to March 1943.   In light of the fact that 
the service department has made a determinative finding, no 
further assistance to the appellant would serve to 
substantiate the claim, and further development is not 
therefore warranted.  See 38 U.S.C.A § 5103A(a)(2) [Providing 
that VA is not required to provide assistance to a claimant 
under the VCAA if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.].  
Moreover, because the RO has completed development by 
securing certification from the service department as to 
whether the claimant has recognized service prior to March 
1943, there no longer is any division of responsibilities 
between VA and the claimant in developing evidence that could 
substantiate the claim because there is no remaining basis by 
which the claimant could substantiate the claim.  Thus, the 
duty to notify the claimant as to his responsibilities to 
obtain or submit additional evidence is moot.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

The appeal is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

